                 Case 2:95-cr-00324-JAD Document 62 Filed 07/01/20 Page 1 of 3



 1                                UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 United States,                                             Case No.: 2:95-cr-00324-JAD-1

 4             Plaintiff

 5 v.                                                        Order Denying Gray’s Motion for
                                                                      Clarification
 6 Barry Addison Gray,
                                                                        [ECF No. 57]
 7             Defendant

 8            In 1996, Barry Addison Gray pled guilty to armed bank robbery and was sentenced to

 9 235 months imprisonment with five years of supervised release and ordered to pay criminal

10 monetary penalties—$50 for a mandatory penalty assessment and a $5,000 fine. 1 Gray asks for

11 enforcement of the judgment as entered and for clarification that he must pay the court-ordered

12 $5,000 fine during his term of supervised release only, not during his term of confinement. 2 Not

13 only does this court lack jurisdiction to entertain such a request, but the plain language of the

14 judgment shows that Gray is simply wrong. So I deny Gray’s motion.

15                                              Discussion

16            The court lacks jurisdiction to consider Gray’s motion. The Federal Rules of Criminal

17 Procedure don’t recognize a motion for clarification. If I liberally construe Gray’s motion as one

18 to modify his judgment under 28 U.S.C. § 2255, it would be time-barred under § 2255(f)’s one-

19 year limitations period for such challenges. 3 The government submits that the Federal Bureau of

20 Prisons (BOP) deducts 20 percent of Gray’s prisoner savings account because he is enrolled in

21

22   1
         ECF No. 58-1 (judgment).
23   2
         ECF No. 57 (motion).
     3
         ECF No. 58 at 3–4 (opposition).
                     Case 2:95-cr-00324-JAD Document 62 Filed 07/01/20 Page 2 of 3



 1 the BOP’s Inmate Financial Responsibility Program (IFRP), which has allowed the government

 2 to collect $2,886.59 since 2004. 4 And if I construe Gray’s motion as one challenging his

 3 enrollment in and BOP’s administration of the IFRP, it would fail because Gray was required to

 4 bring this motion as a petition for writ of habeas corpus under 28 U.S.C. § 2241 and he also

 5 didn’t comply with administrative-exhaustion requirements for that avenue. 5 So Gray’s motion

 6 must be denied because this court lacks jurisdiction to grant the type of relief he requests.

 7              But even if this court could grant Gray the type of relief he requests, I would deny his

 8 request on its merits because his judgment clearly made the $5,000 fine due “immediately in

 9 full,” meaning during his incarceration period. 6 The judgment further states at the bottom of

10 Judgment-Page 5 of 6: “[u]nless the court has expressly ordered otherwise . . . monetary

11 penalties shall be due during the period of imprisonment.” 7 The special conditions of

12 supervision extend that obligation into Gray’s term of post-incarceration supervision. 8 Because

13 there is no other order modifying the schedule, Gray’s fine began to come due when he began his

14 imprisonment term. 9

15                                                  Conclusion

16              Accordingly, IT IS HEREBY ORDERED that defendant’s motion for clarification [ECF

17 No. 57] is DENIED.

18

19   4
         ECF No. 58 at 2–3.
     5
20       Id. at 4–6.
     6
         See ECF No. 58-1 at 6.
21   7
         Id. at 6 (emphasis added).
22   8
         Id. at 4.
     9
      Gray’s misunderstanding of his judgment may come from the fact that he has—and thus
23
     submitted with his motion—an incomplete copy of his judgment. Compare ECF No. 57-1, with
     ECF No. 58-1. So I order the clerk of this court to mail Gray a copy of the complete judgment.

                                                         2
            Case 2:95-cr-00324-JAD Document 62 Filed 07/01/20 Page 3 of 3



 1        IT IS FURTHER ORDERED that the Clerk of Court SEND the defendant a copy of

 2 Gray’s judgment [ECF No. 58-1] along with this order.

 3        Dated: June 30, 2020

 4                                                    ___________________________________
                                                      U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                3
